752 N.W.2d 454 (2008)
481 Mich. 943
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Geracer Raphael TAYLOR, Defendant-Appellant.
Docket No. 134206. COA No. 265778.
Supreme Court of Michigan.
July 11, 2008.
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we VACATE our order of November 27, 2007. The application for leave to appeal the April 5, 2007 judgment of the Court of Appeals is DENIED, because we are no longer persuaded that the questions presented should be reviewed by this Court.